Title: To Benjamin Franklin from George Washington, 18 August 1776
From: Washington, George
To: Franklin, Benjamin


Sir,
New York Augt. 18th. 1776.
I have been honourd with your favour of the 16th., and the several Inclosures contained therein, which are now return’d with my thanks for the oppertunity of perusing them. I also Inclose you a Letter from Lord Howe, sent out (with others) by a Flag in the Afternoon of yesterday. With it comes a Letter for Lieutt. Barrington, who if not among those who broke their Parole, and went of for Canada, is in York, Pensylvania. With very great esteem and respect, I have the honour to be Sir Your Most Obedient Humble Servant
Go. Washington
The Honble. Benja. Franklin Esqr.
